Name: 77/124/EEC: Commission Decision of 25 January 1977 laying down a sampling plan for the Italian Republic with regard to the 1975 survey on the structure of agricultural holdings (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  agricultural structures and production;  farming systems;  Europe
 Date Published: 1977-02-09

 Avis juridique important|31977D012477/124/EEC: Commission Decision of 25 January 1977 laying down a sampling plan for the Italian Republic with regard to the 1975 survey on the structure of agricultural holdings (Only the Italian text is authentic) Official Journal L 037 , 09/02/1977 P. 0010 - 0010COMMISSION DECISION of 25 January 1977 laying down a sampling plan for the Italian Republic with regard to the 1975 survey on the structure of agricultural holdings (Only the Italian text is authentic) (77/124/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/108/EEC of 20 January 1975 on the organization of a structures survey for 1975 as part of the programme of surveys on the structure of agricultural holdings (1), and in particular Article 8 (1) (c) thereof, Whereas pursuant to Article 8 (1) (c) of Directive 75/108/EEC the sampling plans are to be adopted in accordance with the procedure laid down in Article 11 of that Directive; Whereas pursuant to Article 6 (1) of Directive 75/108/EEC random samples of agricultural holdings are to be taken and the number of these samples is to be between the limits laid down in that Article; Whereas pursuant to Article 8 (1) (c) of Directive 75/108/EEC the sampling plans are to refer to strata and regions; Whereas the Italian Republic has presented a sampling plan which fulfils all the conditions set out above; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics. HAS ADOPTED THIS DECISION Article 1 The sample of agricultural holdings shall be taken from the lists of agricultural holdings for the general census of agriculture of 1970. Article 2 The population of the holdings shall be stratified: 1. According to geographical regions and within the geographical regions according to areas by altitude (mountains, hills or plains) ; the autonomous provinces of Trento and Bolzano in the Trentino-Alto Adige region shall be considered separately. 2. In each sampling region (which shall constitute a separate universe) the population of the holdings shall be divided into 24 strata: (a) according to type of management into three strata: - direct management, - management with employees, - other types of management; (b) according to agricultural area utilized (in hectares) into eight strata : no agricultural area utilized, 0 701 to 0 799, 1 700 to 1 799, 2 700 to 4 799, 5 700 to 9 799, 10 700 to 19 799, 20 700 to 29 799, 30 or more. Article 3 1. The sampling of the holdings shall be systematic. 2. The sampling fractions in each sampling region shall be based on the frequency of holdings in the strata referred to in Article 2 (2) (b) The sample of holdings shall include all holdings with no agricultural area utilized and all holdings with at least 30 hectares of agricultural area utilized. A minimum number of holdings to be included in the sample shall be calculated for each stratum referred to in Article 2 (2) (b). Article 4 This Decision is addressed to the Italian Republic. Done at Brussels, 25 January 1977. For the Commission FranÃ §ois-Xavier ORTOLI Vice-President (1)OJ No L 42, 15.2.1975, p. 21.